1 Reported in 203 N.W. 434.
Action to recover loss sustained on a carload of apples, by reason of a decline in the market, at Kenyon, this state, during the time the same was unreasonably delayed in transit. The cause was tried and submitted to the court for decision. Findings of fact and conclusions were made and filed in favor of the plaintiff. Defendant moved for amended findings, which motion was denied. From the order denying such motion, defendant attempted to appeal.
No extended remarks are necessary in disposing of the matter. We again call attention to the rule that an order, denying amotion for amended findings, is not appealable. Lamprey v. St. P. C. Ry. Co. 86 Minn. 509, 91 N.W. 29; Nikannis Co. v. City of Duluth, 108 Minn. 83, 121 N.W. 212; Desaman v. Butler Bros.118 Minn. 198, 136 N.W. 748; Rees v. Nash, 142 Minn. 260,171 N.W. 781; Nash v. Kirchoff, 161 Minn. 409, 201 N.W. 617.
The appeal is dismissed. *Page 47